United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Reno, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1724
Issued: March 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 16, 2009 appellant filed a timely appeal from a June 4, 2009 merit decision of
the Office of Workers’ Compensation Programs suspending her compensation. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly suspended appellant’s entitlement to
compensation because she did not submit a Form CA-1032 as requested.
FACTUAL HISTORY
On May 17, 1983 appellant, then a 62-year-old nurse, filed a claim alleging that she
sustained an injury to her lower back on May 16, 1983 while moving a patient. The Office
accepted her claim for low back strain and an aggravation of a degenerative condition. The
Office placed appellant on the periodic rolls effective July 5, 1986.
On January 23, 2009 the Office informed appellant that federal regulations required her
to make an affidavit of any earnings and employment during the previous year and that a Form

CA-1032 was enclosed for that purpose. It notified her that she had to completely answer all
questions on the Form CA-1032 and return the statement within 30 days or her benefits would be
suspended. The letter was sent to appellant’s address of record.
On April 21, 2009 the Office noted that appellant had not returned the Form CA-1032 for
completion. It provided her with another Form CA-1032 to complete and again informed her
that she had to complete and return the forms within 30 days or have her benefits suspended.1
Appellant did not respond.
By decision dated June 4, 2009, the Office suspended appellant’s compensation for
failing to submit the Form CA-1032 as requested. It noted that she had not responded to either
its January 23 or April 21, 2009 correspondence.
LEGAL PRECEDENT
Section 8106(b) of the Federal Employees’ Compensation Act2 authorizes the Secretary
of Labor to require a partially disabled employee to report his or her earnings from employment
or self-employment, by affidavit or otherwise, in the manner and at the times the Secretary
specifies.3 Pursuant to this authority, as well as her authority under 5 U.S.C. § 8149 to prescribe
rules and regulations necessary for the administration and enforcement of the Act, the Secretary
has promulgated the following regulations at 20 C.F.R. § 10.528:
“[The Office] periodically requires each employee who is receiving compensation
benefits to complete an affidavit as to any work, or activity indicating an ability to
work, which the employee has performed for the prior 15 months. If an employee
who is required to file such a report fails to do so within 30 days of the date of the
request, his or her right to compensation for wage loss under 5 U.S.C. § 8105
[total disability] or 8106 [partial disability] is suspended until [it] receives the
requested report. At that time, [the Office] will reinstate compensation retroactive
to the date of suspension if the employee remains entitled to compensation.”
ANALYSIS
On January 23 and April 21, 2009 the Office provided appellant with a Form CA-1032
and explained that federal regulations required her to complete it and answer all questions
concerning her employment and earnings. It properly notified her that if she did not completely
answer all questions and return the statement within 30 days, her benefits would be suspended.4

1

The Office also requested updated medical evidence. It noted that a prior request for medical information was
returned as undeliverable. The April 21, 2009 letter was also sent to appellant’s address of record.
2

5 U.S.C. §§ 8101-8193.

3

5 U.S.C. § 8106(b).

4

It is presumed that a notice mailed to an individual in the ordinary course of business was received by that
individual. Under the mailbox rule, evidence of a properly addressed letter together with evidence of proper mailing
may be used to establish receipt. See Joseph R. Giallanza, 55 ECAB 186 (2003).

2

Notwithstanding such notice, appellant did not return the forms within 30 days as
requested. As she did not complete the Form CA-1032 affidavits reporting all employment and
self-employment, as required by regulation. The Office properly suspended her right to
compensation for wage loss under section 10.528.5
CONCLUSION
The Board finds that the Office properly suspended appellant’s entitlement to
compensation because she did not submit a Form CA-1032 as requested.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 4, 2009 is affirmed.
Issued: March 1, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

See James A. Igo, 49 ECAB 189 (1997).

3

